Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandro Esposito (US 2008/236679), hereinafter ‘Esposito’ in view of Takuya Saitama Toyoda (US 2013/0290796), hereinafter ‘Toyoda’, in further view of ODAGIRI SHIGERU (JP 2001208885), hereinafter ‘Odagiri’, submitted in the IDS dated 8/19/2021, machine translation is attached, in further view of Alain Bejean (US 2005/0237230), hereinafter ‘Bejean’.

With regards to Claim 1, Esposito discloses 
A device maintenance apparatus that supports a maintenance operation of a field device, the device maintenance apparatus comprising a hardware-processor configured to read a program from a recording medium and execute the program to implement (A fluid regulatory testing system 500, Fig.5; maintenance operations [0108]; The controller 521 may include a programmable logic device 521a, such as a microprocessor [0057]; actuator 550 [0056]): a test executor (E/P Converter 523 of a valve positioning system 520, Fig. 5) configured to cause the field device (Actuator 550, Fig.5) to output a simulation (i.e. output, added) signal (525, Fig. 5) based on a test pattern (a fluid regulator testing sequence [0005]) that changes the simulation signal output from the field device (since control signals may be received by the field test initiator continuous or periodically (e.g., once every second, once every three seconds, etc.), the field test initiator may convey the received control signals to the fluid regulatory control system until activation of a user-input device has been detected 0049]; actuator 550, which adjusts a position of the valve 540 based on the fluid regulatory control signal 535. Valve positioning system may receive control signal 531 from field test initiator 510 and send a fluid regulatory control signal 535 to an actuator 550, which adjusts a position of the valve 540 based on the fluid regulatory control signal 535 [0056]: a position of valve 540 is moved from closed to the safe mode position of "open" by actuator 550 in response to the fluid regulator control signal 535 [0068]); and an interruption instructor (Override device 522 [0064]) configured to issue the output value change instructions changing an output value of the simulation signal (the override device may interrupt the signal to the E/P converter 523 and cause the fluid regulatory testing system to go to a safe state [0064]) to the test executor (523, Fig.5) in accordance with an instruction input (A trip signal 537 and/or control signal 531 may control operation of override device 522 [0066]; if values measured by sensors 525 exceed a safe range, controller 521 may transmit a message to override device 522 indicating the unsafe conditions [0079]) while the test executor (E/P Converter 523, Fig.5) causes the field device to provide the simulation signal (When override device 522 receives trip signal 537, the modification performed on the signal transmitted from controller 521 to E/P converter 523 may be any suitable modification to cause the E/P converter to perform an action associated with the "safe mode" (e.g., transitioning to a default state, such as closed, or freezing the current state) [0067]).
Esposito also discloses issuing maintaining instruction for causing the device to maintain the output of the output signal which is being executed (if the control signal 150 has not been altered by field test initiator 110, the fluid regulator control signal may continue operations based on the control signal [0033]; When override device 522 receives trip signal 537, the modification performed on the signal transmitted from controller 521 to E/P converter 523 may be any suitable modification to cause the E/P converter to perform an action associated with the "safe mode" (e.g., transitioning to a default state, such as closed, or freezing the current state) [0067]; The signal is then provided to override device 522, which conveys the signal to E/P converter 523. E/P converter 523 converts the electric signal to a pressure signal (e.g., fluid regulatory control signal 535) for delivery to relay 525, which may modify or maintain the pressure signal. The pressure signal is then transmitted to actuator 550, which adjusts the position of valve 540 based on the pressure signal [0076]; a fluid regulator testing sequence may be initiated, while if the altered control signal is less than 15 mA, the fluid regulator may be adjusted to or maintained in a safe position [0089]; A valve may be maintained in a safe mode position until a control signal indicating that a position of a valve should be adjusted is received [0089]). 
Esposito further discloses issuing the change instruction for changing the progress of the output of the output signal based on the test pattern (if the control signal 150 has not been altered by field test initiator 110, the fluid regulator control signal may continue operations based on the control signal [0033]; When override device 522 receives trip signal 537, the modification performed on the signal transmitted from controller 521 to E/P converter 523 may be any suitable modification to cause the E/P converter to perform an action associated with the "safe mode" (e.g., transitioning to a default state, such as closed, or freezing the current state) [0067]; The signal is then provided to override device 522, which conveys the signal to E/P converter 523. E/P converter 523 converts the electric signal to a pressure signal (e.g., fluid regulatory control signal 535) for delivery to relay 525, which may modify or maintain the pressure signal. The pressure signal is then transmitted to actuator 550, which adjusts the position of valve 540 based on the pressure signal [0076]; a fluid regulator testing sequence may be initiated, while if the altered control signal is less than 15 mA, the fluid regulator may be adjusted to or maintained in a safe position [0089]; A valve may be maintained in a safe mode position until a control signal indicating that a position of a valve should be adjusted is received [0089]).
Espositio also discloses that the field test initiator described here may have a display device (e.g., indicators, LCD (liquid crystal display) panel, etc.) for displaying information to the user and, a keyboard by which the user can provide input to the field test initiator ([0129]) that includes instruction buttons (User-input device 111 may be activated in the field by, for example, an operator depressing a button [0031]), that implies an execution screen and using a display controller configured to display the execution screen which includes output maintaining instruction button and an output value change instruction button for instructing to maintain an output level of simulation signal and instructing  to change an output value of the simulation signal on a display device, emphasis added.
Espositio also discloses criteria when a new testing sequence cannot be selected such as when the previous testing is in progress (second operational criteria may include that if a fluid regulatory testing sequence has been initiated, a new fluid regulatory testing sequence may not be initiated while the previous testing is in progress [0100]).
However, Esposito does not specifically disclose changing the output signal output from the device with an elapse of time.
Toyoda discloses changing the output signal output from the device with an elapse of time (according to instructions from the user, the sequence generating section 150 arranges the device cycles in a table format and outputs, as the test pattern, the sequence 10 having this device cycle arrangement recorded therein [0023]).
Toyoda also discloses an execution screen and a display controller configured to display the execution screen for inputting an output instruction on a display device (a graphic controller 2075, and a display apparatus 2080, all of which are connected to each other by a host controller 2082; an input/output section including a communication interface 2030 [0073]) using instruction buttons [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esposito in view of Toyoda to change the output signal output from the device with an elapse of time to show, on the execution screen, a progress of the output based on a user command (The driver operation range display section 230 displays a third timing value of the waveform in a region indicated by "d1.", Toyoda [0035]; The waveform display region 340 shows a waveform diagram of the arranged cycle primitive 122. FIG. 3 shows an example in which a waveform diagram of three cycle primitives 122 "cp1," "cp2," and "cp3" is displayed, in response to the user arranging these three cycle primitives 122 in the stated order as the device cycle, Toyoda [0046]).
Esposito also does not specifically disclose a display controller configured to display an execution screen which includes instruction buttons in accordance with an instruction input from the execution screen while the test executor causes the field device to execute the output of provide the output simulation signal, the change instruction for changing the output value of the output signal is an output value change instruction for causing the device to execute the output of the output signal as a designated output value, the display controller is configured to: display, on the display device, the output value change instruction button such that the output value change instruction button cannot be selected when the output maintaining instruction button is not selected from the execution screen; and display, on the display device, the output value change instruction button such that the output value change instruction button can be selected when the output maintaining instruction button is selected from the execution screen.
Odagiri discloses supporting a maintenance operation of a field device installed in a plant (operates a test target system device constituting a test target system of a plant [0050]) and discloses an execution screen (test guide display screen I [0296]) which includes instruction buttons in accordance with an instruction input from the execution screen (plurality of graphical PB (push buttons) having a function of inputting an instruction necessary for a test progress by an operation of an operator and a function of requesting a test progress instruction input operation to an operator are set [0073]) for inputting an output maintaining instruction and an output value change instruction on a display device, the output maintaining instruction being for maintaining an output level of the simulation signal, the output value change instruction being for changing an output value of the simulation signal; and an interruption instructor configured to issue the output maintaining instruction and the output value change instruction for changing at least one of a progress of an output of the output signal based on the test pattern and an output value of the output signal to the test executor in accordance with an instruction input from the execution screen while the test executor causes the field device to execute the output of provide the output simulation signal (If it is desired to move to the test step decremented by "1", I. e., the previous test step, the operator clicks "Step reverse" PB 5 rather than "step progress" PB 6 [0124]; Through the process of Step S 10 (Step S 10---+ YES), the process proceeds to Step S 11, and the test of the test sub-step of the test step (M-1) corresponding to the step number (M - 1) decremented by "1" is executed again (repeat) [0125]; As shown in FIG. 15, the system diagram display unit 31 is a system device that does not change state when performing a surveillance test. A system diagram fixed display data storage section 31 a for storing a fixed display data [0141]; storing fixed display data for graphically displaying a fixed system equipment such as system device and a pipe which do not change state at the time of performing surveillance test on a screen of a screen display part 40 a for each test object system [0152]; the operation mode of the test procedure display device having the control right is referred to as the "control right mode", and the operation mode of the test procedure display device having no control right is referred to as the "monitor mode" [0208]; means which permits the input of the test progress instruction from the progress instruction input means of the computer in accordance with the rewritten progress instruction mode [0048]; display form change means for changing the display form of the operation part corresponding to the transmitted operation request [0039]; if the test progress instruction is not sent from the test procedure display device 3 F 1 having the control right (Step S 98 - NO), the console management unit 72 returns to the process of Step S 90 without sending the test progress instruction to the test progress control unit 22 [0223], i.e. “output maintaining instruction”, added; additional supportive quotes with regards to change instructions are below). 
Odagiri also discloses a display controller (As a result, a subsequent surveillance test progress instruction operation is performed via the test procedure display device 3 F 2 [0286]) is configured: 
that change instruction cannot be selected when the output maintaining instruction is not in a control right mode (Since the notice of a mode is monitor mode as a result of processing of the above-mentioned step S95, judgment of the above-mentioned step S81 of the control judgment part 70 of the testing procedure display device three F2 serves as NO, and the control judgment part 70 of the testing procedure display device three F2 is, The control right presence/ absence information R indicating that there is no control right (monitor mode in the monitor mode) [0218]; When it is determined in Step S 84 that the control right mode is not the control right mode (monitor mode), the control right determination unit 70 of the corresponding test procedure display unit (3 F 2) transmits the input inhibition notification of the test progress instruction (various PB shown in FIG. 5) to the test progress instruction unit 14 F and the display unit 13 (Step S 85). As a result, all of the PB clicks on the test guide display screen I of the display unit 13 by the test progress instructing unit 7 F of the test procedure display unit 14 F 2 become invalid) [0219]; control unit 10 F of test procedure display unit 3 F 1 [0222]); 
and change instruction can be selected when the output maintaining instruction is in a control right mode (A mode notification indicating the control right mode is transmitted to the test procedure display unit [0214]; During execution of the surveillance test described in the 1 embodiment, a test progress instruction is issued from the console control unit 10 F of the test procedure display unit 3 F 1 of the "control right mode" via the data communication unit 11 and the server data communication unit 23. (For example, a test start instruction based on the test start PB 1 operation [0222]; The console management unit 72 G notifies the test procedure display unit 3 G 1 of the middle control mode of the "test start" PB 1 operation permission via the server data communication unit 23 or the like (Step S 4), and shifts to the process of Step S 90 [0318]. At this time, the test progress instructing section 70 G of the test procedure display device 3 G 1 in the middle steering mode invalidates the test progress instruction based on various PB clicks of the operator from the start up to the time when the operation permission is notified, and according to the notified operation permission, the control authority determination section 14 a transmits the control right through the control right determination section 1 a. A test progress instruction based on the PB click of the middle steering operator is transmitted to the console control unit 10 Fa (FIG. 8: Steps S 53, S 54 and FIG. 7: Step S 5 described above). As a result, the determination in step S 97 in FIG. 28 in the console management unit 28 is YES, and the processing in step S 98 and subsequent steps in FIG. 28 is performed [0319]).
Alain Bejean (US 2005/0237230) discloses a command-emitting device that allows or disallows a user selection of instruction (control) buttons that depends on a sequence progress (If a specific sequence is not involved, a program 160 is activated …If a specific sequence is involved, a program 200 is activated. The latter brings about the cancellation of the disabling, that is to say all the buttons of the keypad become active [0027-0028]; signal may be used to control the cancellation of the disabling of the buttons. Likewise, the disappearance of the signal may be used to bring about the disabling of the buttons [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esposito in view of Toyoda, in view of Odagiri, and Bejean, when supporting a maintenance operation of a field device installed in a plant, to use a display controller known in the art to control instruction buttons according to selection criteria that the output value change instruction button predictably cannot be selected when the output maintaining instruction button is disabled (Bejean) or grayed out (not selected) from the execution screen (i.e. while testing is in progress to avoid erroneous results, emphasis added); and display, on the display device, the output value change instruction button such that the output value change instruction button can be selected (no longer is disabled/grayed out) when the output maintaining instruction button is selected from the execution screen (because of “cancellation of the disabling of the buttons”, Bejean [0042], i.e. allowing that a “change instruction button can be selected”, emphasis added) and thus employ known in the art appropriate selection of user-input control means (buttons) to improve operation efficiency based on workflow progress/control conditions (means which permits the input of the test progress instruction from the progress instruction input means of the computer in accordance with the rewritten progress instruction mode, Odagiri [0048]).

With regards to Claim 2, Esposito further discloses wherein the interruption instructor is configured to issue, to the test executor, a forwarding instruction for forwarding an output level of the simulation signal (Override device 522 may provide safety control features to a fluid regulatory testing system … if a process such as a chemical reaction becomes uncontrollable, the override device may interrupt the signal to the E/P converter 523 and cause the fluid regulatory testing system to go to a safe state (e.g., closing a feed line to the process) [0064]). 
Odagiri also discloses issuing forwarding instructions (a next test progress instruction is urged to an operator [0013]).

With regards to Claim 3, Esposito further discloses wherein the interruption instructor is configured to issue, to the test executor, a returning instruction for returning an output elapsed time of the simulation signal (if the control signal 150 has been altered, fluid regulator control system may generate a fluid regulator control signal to initiate a fluid regulator testing sequence or to adjust a position of a fluid regulator 130 to a safe mode position, as appropriate. As another example, if the control signal 150 has not been altered by field test initiator 110, the fluid regulator control signal may continue operations based on the control signal [0033]; If the testing sequence is not complete, signals (e.g., related to the progress and/or results of testing) may be transmitted to the field test initiator (operation 690), and the illumination of the indicators on the field test initiator may be altered based on the signals (operation 695) [0093]; Use of indicators may provide feedback to operators in the field of the progress and/or results of fluid regulatory testing sequences [0103]; A determination may be made whether the testing sequence is complete (operation 770). If the testing sequence is not complete, signals may be transmitted to the field test initiator (e.g., periodically or continuously) related to the testing sequence (operation 760). In addition, the illumination of the indicators may be altered, as appropriate, based on the signals from (operation 765) [0104]).
Odagiri also discloses the interruption instructor is configured to issue, to the test executor, a returning instruction for returning an output elapsed time of the simulation signal (In this case, PB ("step reverse" PB) (PB 5) for instructing the test step of "X - 1" to perform the test step [0075]; the operator clicks "Step reverse" PB 5 rather than "step progress" PB 6 [0124]).

With regards to Claim 7, Esposito discloses a setting screen for setting the test pattern (a user input device 111, Fig.1; a touch screen [0129]) and a display [0094].
However, Esposito does not specifically disclose a display data generator configured to generate display data of a setting screen for setting the test pattern; and a display controller configured to display the display data of the setting screen generated by the display data generator on a display device.
Toyoda discloses a display data generator configured to generate display data of a setting screen for setting the test pattern (Figs. 2-4; [0024-0025]) and a display controller [0073-0074] configured to display the display data of the setting screen generated by the display data generator on a display device (Fig.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esposito in view of Toyoda, in view of Odagiri, and Bejean to display data generator configured to generate display data of a setting screen for setting the test pattern; and a display controller configured to display the display data of the setting screen generated by the display data generator on a display device as known in the art and discussed in Toyoda to control output display device according to the user input.

With regards to Claim 8, Esposito in view of Toyoda, in view of Odagiri, and Bejean discloses the claimed limitations as discussed in Claim 7.
Esposito further discloses the test executor causes the field device to output the output signal based on the test pattern set by the test pattern setter as discussed in Claim 1.
Toyoda discloses a test pattern setter configured to set the test pattern input through the setting screen displayed on the display device ([0007], Fig.1). 

With regards to Claim 9, Esposito discloses the test pattern that comprises information of an interval time (A control signal may be altered for at least a predetermined period of time [0048]; Operational criteria may include a length of time a predetermined control signal is maintained to prevent minute fluctuations or interruptions [0101]) and output level (Controller 521 may also detect a level of a control signal and initiate a response based on the control signal [0059]),  as well as a repetition of a testing loop (Fig.7).
However, Esposito does not specifically disclose a number of repetition of a test cycle.
Toyoda discloses a number of repetition of the test cycles (the device cycle generating section 130 may include a loop process that contains a designated number of one or more cycle primitives 122 [0048]; Fig.3), i.e. a (corresponding) number of repletion of the output signal and information of an output level (The variable input section 420 inputs the variable according to a designation by the user [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esposito in view of Toyoda, in view of Odagiri, and Bejean to include in the information of a number of repetition of the test cycle along with output level to inform the user about the progress of testing.

With regards to Claims 11 and 20, Esposito in view of Toyoda, in view of Odagiri, and Bejean discloses the claimed limitations as discussed above in Claim 1 and 10.

With regards to Claims 12-13 and 17-19, Esposito in view of Toyoda, in view of Odagiri, and Bejean discloses the claimed limitations as discussed above with regards to Claims 2, 3, 7-9, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark Humphrey et al. (US 2013/0049794) discloses a method for testing that comprises disabling test run button of GUI until the test execution is complete. 
Sadasivam et al. (US 2014/0095931) discloses a device maintenance apparatus (a device test automation tool), a change instructor (graphical user interface), and the test executor (The device test automation framework).
Miller et al. (US 2002/0121913) also discloses a device maintenance apparatus (a tester), a change instructor (graphical user interface), and the test executor (processor, “built in self” test pattern).

Response to Arguments
35 USC § 112
Applicant’s arguments, see Applicant Arguments/Remarks, filed 3/11/2022, with respect to all claims have been fully considered and are persuasive in view of the amendments.  The above rejections have been withdrawn.  

35 USC § 103
Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863